Citation Nr: 1412528	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  13-32 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active service from June 1965 to December 1968.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.                 


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus began during active service as the result of in-service acoustic trauma.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Air Force from June 1965 to December 1968.  The Veteran's Military Occupational Specialty (MOS) was as an aircraft maintenance specialist.  He asserts noise exposure by working as a jet engine mechanic.  Given that the Veteran's MOS was as an aircraft maintenance specialist, the Board finds that his statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).  The evidence of record also documents that the Veteran has a current diagnosis of tinnitus. 

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his period of active service, specifically to his in-service noise exposure.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


